Mr. Justice Walker delivered the opinion of the Court: The first question presented is, whether the criminal court of Cook county had jurisdiction over the subject matter of the appeal prosecuted from the justice of the peace. It is a matter of no consequence how the case was transferred from the police magistrate Scully to the police magistrate Banyon, as appellant appeared before the latter, and went to trial, and appealed the case to the criminal court. The magistrate having jurisdiction of the subject matter of the suit, there can not be the slightest question that he also acquired jurisdiction of the person of appellant, when he entered his appearance to the suit. Roberts v. Formhalls, 46 Ill. 66, and the cases there cited. The criminal court, however, is limited in its jurisdiction by our present constitution. It provides that it shall have the jurisdiction of a circuit court in all cases of a criminal and quasi criminal nature, arising in the county of Cook, etc. And all recognizances and appeals taken .in that county in criminal and quasi criminal cases, shall be returnable and taken to that court. It is, then, necessary to determine whether this case is of a quasi criminal nature, as it is not claimed to be criminal. Wharton, in his Law Lexicon, defines quasi crime to be the act of doing damage or evil involuntarily. But this can not be the sense in which the framers of our constitution intended to use the term. When the entire section is considered, in the light of our jurisprudence, we must conclude that it was intended to embrace all offenses not crimes or misdemeanors, but that are in the nature of crimes —a class of offenses against the public which have not been declared crimes, but wrongs against the general or local public which it is proper should be repressed or punished by forfeitures and penalties. This would embrace all qui tarn actions and forfeitures imposed for the neglect or violation of a public duty. A quasi crime would not embrace an indictable offense, whatever might be its grade, but simply forfeitures for a wrong done to the public, whether voluntary or involuntary, where a penalty is given, whether recoverable by criminal or civil process; and it would embrace proseentions for bastardy, and informations in the nature of a quo warranto, etc. In accordance with these views, it was held in the case of Naylor v. The City of Galesburg, 56 Ill. 285, that a suit to recover a penalty for the violation of a city ordinance was a quasi criminal prosecution. That case is conclusive of this question, arid under it we must hold that the appeal was properly taken to the criminal court of Cook county, and it thus acquired jurisdiction. The case was submitted to the court below, and tried without a jury; and áfter hearing the evidence,’ the court announced that he found the defendant “guilty,” and in rendering the judgment it was ordered that “the defendant be fined the sum of $50, and pay the costs,” and awarded execution in favor of the plaintiff. It has been repeatedly held by this court, that it" is immaterial what the form of the verdict may be, so that it has the substance of a proper finding. Minkhart v. Hankler, 19 Ill. 48 ; Bates v. Williams, 43 Ill. 494; Jarrard v. Harper, 42 Ill. 457; and Hartford F. Ins. Co. v. Vanduzor, 49 Ill. 489. In this case it was immaterial whether the court said that he found the issues for the plaintiff, and found its debt to be $50, or found defendant guilty, and rendered judgment for that sum. This court has never inclined to apply strict technical rules in cases before justices of the peace, or on appeal, as in cases where there are written pleadings. In such cases substance and not form is regarded. We have been unable to find that any precise form of a verdict is given in the books. The rules require that it shall be responsive to the issue, but works on practice lay down as a rule that the verdict may be pronounced in open court, when it is entered in form by the clerk, who should then read it to the jury, to avoid all mistake. It is urged that the court below entered a judgment for a fine, and not a formal judgment in debt. It is true that the judgment does not possess the formal parts of a judgment in debt, but it orders and adjudges that defendant be fined $50 and pay the costs of the proceeding, and awards execution for its collection. The judgment is unskillfully entered, but it is a finding and an adjudication, and could be collected. It is as formal as judgments usually entered by justices of the peace, and on an appeal will be sustained. See Pendergast v. The City of Peru, 20 Ill. 51; Horton v. Critchfield, 18 Ill. 135; Chicago and R. I. R. R. Co. v. Whipple, 22 Ill. 105. These cases are decisive of this question. It is contended that the mayor, notwithstanding the ordinance, had no power to revoke the license, and that appellant was not liable to the penalty. The charter provides that the city shall have power to tax, license and regulate auctioneers, distillers, etc.; and it confers power to authorize the mayor to grant licenses for the various purposes authorized. Under this provision of the charter, the first section of chapter 23 of the ordinances provides, that if the person licensed shall violate any ordinance relating to his business, he shall be liable to be proceeded against for any fine or penalty imposed thereby, and his license shall be subject to be revoked, in the discretion of the mayor, or of the court or magistrate before whom he shall be convicted of such violation. The ordinance prohibits the sale of goods, chattels and personal property under a penalty of forfeiting the sum of $50. The power conferred by the charter to tax, license and regulate auctioneers, authorized the city to adopt any reasonable ordinance for the purpose. The charter points out no particular mode. The city may tax, may license, and may regulate the business of auctioneers. The city may not directly prohibit the business, nor can it adopt such unreasonable regulations as would produce such results, or even be oppressive and highly injurious to the business. All means employed for the taxation, licensing and regulation of the business must be reasonable. And this is true of all ordinances of a city. The question then recurs, is this a reasonable ordinance ? The sum charged, the length of time the license is to continue, and the required bond and security for the faithful observance of the ordinances regulating the business, are not unreasonable requirements ; nor do we see that, in regulating the business, a forfeiture of the license should follow a violation of the ordinance, and that the mayor should have the power of revoking the license when he should become satisfied of the fact, is unreasonable or oppressive. Such provisions mav be the onlv effectual mode of regulating the business; and, whether it be so or not, we regard the ordinance as reasonable. The power must reside somewhere to revoke the license, and if it could only be done by the courts, the delays that could be produced in litigation would render such a provision entirely unavailing, as the license would expire before a final determination could be had. It is also urged, that to determine the grounds of a forfeiture and declare it, is judicial, and that the mayor can not exercise such power; that he is not of the magistracy that belongs to the judicial department of the State. It is enough to say, in reply to this objection, that appellant agreed, by receiving the license, that the mayor might exercise the power at his discretion. This is the license : “Permission is hereby given David Wiggins to follow the vocation of auctioneer, at No. 22, west Madison street, in said city, until May 1,1873, subject to the provisions of all the ordinances now in force and that may hereafter be passed bv said city relating to said vocation. This license may be revoked by the mayor at any time, at his discretion.” It was signed by the mayor, and otherwise properly executed. By accepting and acting under this license, appellant assented to its terms, and that the mayor might, at his discretion, revoke it, and he has no grounds to say that the mayor had no power, and that it could only be revoked by a judicial sentence. It is next urged, that as the first section of the ninth article of the constitution has declared that the General Assembly shall have power to tax peddlers, auctioneers, brokers, etc., the General Assembly can alone impose such a tax, and for State purposes, and can not confer such power upon municipalities; that this provision operates as a prohibition on all other bodies, and for any other purpose than for State revenue, from taxing, auctioneers and others therein named. If this proposition be true, it amounts to a prohibition on the legSslature from authorizing municipal bodies to raise revenue by any other mode than by assessments for improvements and taxes on the property within its limits. But this is, obviously, not true. The ninth section, article 9, of the constitution, declares that the General Assembly may vest the municipal authorities of cities, towns and villages with authority to assess and collect taxes for corporate purposes; "but such taxes shall be uniform, in respect to persons and property, within the jurisdiction of the body imposing the same.” To give full effect to this provision, we must hold that it embraces more than the mere assessment and imposition of a uniform tax on property. It evidently was designed to include the various modes of collecting taxes of persons pursuing various avocations. And in the first section of the same article, the legislature is authorized to tax peddlers, auctioneers, etc. The tax here provided for, is manifestly the sum of money which shall be paid to enable them to pursue their calling. Their property was required to be assessed bv the first clause of the section, as it falls within the language employed; hence, it follows that the tax last referred to, as applied to the classes of persons enumerated, is a personal tax, imposed upon the person exercising the calling, and has no reference whatever to his property. The ninth section of the same article clearly embraces the same idea, when it says persons may be taxed for municipal purposes. If such was not the purpose, why couple persons with property, and authorize both to be taxed? By the first section we see the meaning of a tax, when applied to the persons of the classes enumerated. The provision in the ninth section is broader and more comprehensive than that in the ■first, as the ninth embraces all persons in the corporate limits, ■whilst the first embraces but the enumerated classes of persons. The provision in the ninth section is broad enough to embrace a tax imposed upon an auctioneer, and the charter adopted before the constitution became operative confers ample power on the city to irapose such a tax ; and as there is no repugnancy between the constitution and the charter in this respect, the provisions of the latter may be properly enforced. The judgment is affirmed. Judgment affirmed.